Citation Nr: 0413675	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  94-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1978 to August 1991, with 6 years and 5 months prior military 
service.  

The veteran currently resides within the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In June 2003, the Board of Veterans' Appeals (Board) REMANDED 
the case for compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran completed many years of active service in August 
1991.  A report of contact, dated in April 1992, shows the 
veteran was seeking benefits for residuals of a stomach 
injury.  During his August 1992 RO hearing, the veteran 
testified that he sustained a crush injury to his groin, 
stomach and hip area in 1987.  He reported that he had had 
two inguinal hernia operations and had been told that he 
might require another operation to put in wire mesh to 
support his stomach, because of the crush injury.  He 
reported that, during service, physicians told him that the 
lining and muscles of the stomach had been torn.  

On examination for VA, in November 2000, the veteran 
complained of upper and lower gastrointestinal symptoms.  The 
examiner commented that the veteran needed a colonoscopy to 
completely evaluate his symptoms.  

On VA stomach examination, in August 2002, another physician 
reviewed the records and commented that the previously 
recommended colonoscopy would be reasonable.  

The United States Court of Appeals for Veterans Claims has 
held that special examinations recommended by an examining VA 
physician should be conducted.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991).  Since two VA doctors have 
recommended colonoscopy, we find that it should be offered to 
the veteran.  Moreover, since inguinal hernias may involve 
the colon, this procedure is reasonable.  

We note that the claim has been going on since shortly after 
the veteran left active service, for approximately 12 years.  
While this delay is in part due to the veteran's moving, it 
is time to clearly determine the nature and extent of his 
gastrointestinal problems, with appropriate testing.  This is 
in line with the new requirements of VCAA to obtain any 
necessary medical examinations and medical opinions.  The 
most recent examination report, from March 2003, merely shows 
external examination; and that the examiner simply did not 
find documentation in the file to support a diagnosis.  It is 
time that the veteran was afforded the appropriate testing to 
document whether he has upper or lower gastrointestinal 
disorders.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be scheduled for 
upper and lower gastrointestinal 
endoscopic procedures.  Any other 
indicated tests or studies should be done.  
A physician should review the results 
along with the claims file and medical 
records.  The physician should express an 
opinion as to the following, with a 
complete explanation:  
?	What are the veteran's current 
gastrointestinal diagnoses?  
?	Is it at least as likely as not that 
any current gastrointestinal disorder 
had its onset in service?  

The veteran is notified that he may 
decline these examinations; however, if he 
declines these examinations or fails to 
report for examination, the claim will be 
adjudicated on the record.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



